STATE OF MICHIGAN

                            COURT OF APPEALS



LINDA ESCOTT,                                                  FOR PUBLICATION
                                                               July 18, 2017
              Petitioner-Appellee,

v                                                              No. 333264
                                                               Allegan Circuit Court
PUBLIC SCHOOL EMPLOYEES’                                       LC No. 15-055070-AA
RETIREMENT BOARD,

              Respondent-Appellant.


Before: SAWYER, P.J., and HOEKSTRA and BECKERING, JJ.

BECKERING, J. (concurring).

       I concur in the result only.



                                                        /s/ Jane M. Beckering




                                          -1-